Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 16/211,356 on 12-06-2018.  Claims 1-20 are pending.  

      Allowable Subject Matter
3.    The following is an examiner's statement of reasons for allowance: The prior art does not teach that “determining, using the processor, the liquid volume of the liquid being poured based on sound analysis of audio sensed by a microphone; analyzing, using the processor, a scenario in which the liquid is being poured; and determining, using the processor, an action based on the scenario, wherein the action includes triggering an actuator of the smart environment, obtaining additional information about the liquid, or issuing an alert” as specifically recited in claim 1.   
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
      Independent claims 8 and 15 are allowable for similar reason as claim 1.


4.   Claims 1-20 are allowable.
                                            
                                                                 Conclusion
5.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
    Hornyack et al. (US PAT. 5,732,740) discloses that a body of electrorheological ("Smart") fluid is disposed between hydraulic fluid within a hydraulic elevator system, and a chamber filled with pressure absorbing fluid. By introducing a field within the Smart fluid to maintain the Smart fluid in a given phase, the Smart fluid transmits the pulsations from the hydraulic fluid to the pressure absorbing fluid as a function of the pulsations.
   Anderson et al. (US PAT. 5,732,740) discloses that a "smart vent" valve is mounted on a liquid storage tank employed in the transportation of liquid. The valve prevents overpressurization of the tank due to increases in vapor pressure and prevents discharge of liquid through the valve in response to pressure surges caused by accidental overturning of the tank. A valve member is provided for a vent opening. Sealing engagement is maintained between the valve member and the vent opening during a finite period of valve member travel caused by an increase in pressure within the tank. The rate of valve member travel is limited by hydraulic system in which hydraulic fluid is forced through orifices from one chamber to another. The high levels of 
     Young  (US 2014/0190879) discloses that A bucket arrangement includes a bucket configured to contain a volume of liquid for use in cleaning a surface, a treatment station, a flow path for liquid from the liquid volume to the treatment station, and a flow path for liquid from the treatment station to return the liquid to the liquid volume after treatment by the treatment station. The treatment station includes a source of ultra-violet radiation configured to expose the liquid in the treatment station to ultra-violet radiation to treat the liquid and/or a silver-based antibacterial device configured to expose the liquid in the treatment station to silver to treat the liquid.
    Russick et at. (US 2014/0048004) discloses that a system and method that controls the evacuation of fluid from a sea vessel and configured to prevent turning off the bilge pump during periods of water sloshing. The invention provides a control unit that is adaptable to any size vessel or bilge pump based on a learned experience gained by sensory information.
    Lim et al. (US 2014/0041449) discloses that an apparatus for detecting water accumulation inside an installation region in which a battery pack is installed. The battery pack assembly includes a watertight case installed on a bottom surface of the water accumulation detecting apparatus and assembled with the battery pack therein. The water accumulation detecting apparatus includes a body including a water inlet opening through which water accumulated in the installation region flows in. A floating member floated by buoyancy of the water flowing in the body. A switch unit is 
     Heatherly et al. (US 2011/0309103) discloses that a dosing spout for liquid containers, and a system for inventory control, verification and accounting for liquids dispensed in smaller doses or portions from larger containers. The device controls flow of a liquid from a container in predetermined dosage size by an air tube that permits flow of liquid through a liquid tube when the container is tilted. After a predetermined time, the air tube is closed, which terminates flow of the liquid through the liquid tube. The time interval during which the air tube is open is correlated with the viscosity of the liquid in the container so that a predetermined dosage is dispensed through the dosing spout. Controls and signaling devices operate the dosing spout, and wireless communications devices and processors record uses of the dosing spout. 
   
6.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 



can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 04-28-2021